IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 96-10095
                          Summary Calendar


SUZETTE ELWONGER,

                                         Plaintiff-Appellant,

versus

BRUCE CROWELL; JOSÉ GOMEZ;
MIKE SCOTT; DEBRA GOMEZ,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-783-J
                        - - - - - - - - - -
                           August 7, 1996
Before KING, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Suzette Elwonger appeals the district court’s order granting

the motion for summary judgment in favor of defendants, Bruce

Crowell and Mike Scott.   Elwonger argues that the district court

erred in holding that Crowell was entitled to qualified immunity

for his actions in obtaining and executing an arrest warrant

against her.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we

affirm for essentially the reasons given by the district court.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10095
                              - 2 -

Elwonger v. Crowell, No. 3:95-CV-783-J (N.D. Tex. Dec. 23, 1995).

     AFFIRMED.